                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 RICKY OLIVER,                                    )
                                                  )
        Plaintiff,                                )
                                                  )    NO. 3:19-cv-00488
 v.                                               )
                                                  )    JUDGE RICHARDSON
 DANIEL KNIGHT,                                   )
                                                  )
        Defendant.                                )

                                 MEMORANDUM OPINION

       Before the Court is a pro se complaint for alleged violation of civil rights (Doc. No. 1),

filed by Ricky Oliver, an inmate at the Trousdale Turner Correctional Center in Hartsville,

Tennessee. After initially filing an application to proceed in forma pauperis (IFP) supported by

evidence of his attempts to procure the necessary documents from his inmate trust account

custodian (Doc. No. 2), Plaintiff filed a second IFP application with these documents attached.

(Doc. No. 4.)

       This matter is now before the Court for a determination of Plaintiff’s pauper status and an

initial review of the complaint pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C.

§§ 1915(e)(2) and 1915A, and 42 U.S.C. § 1997e.

                       APPLICATION TO PROCEED AS A PAUPER

       Under the PLRA, 28 U.S.C. § 1915(a), a prisoner bringing a civil action may apply for

permission to file suit without prepaying the filing fee of $350.00 required by 28 U.S.C. § 1914(a).

Because it is apparent from Plaintiff’s IFP application that he lacks the funds to pay the entire

filing fee in advance, his application (Doc. No. 4) will be granted by separate Order.
                          INITIAL REVIEW OF THE COMPLAINT

I. PLRA SCREENING STANDARD

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss any IFP complaint that is

facially frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. Similarly, Section 1915A

provides that the Court shall conduct an initial review of any prisoner complaint against a

governmental entity, officer, or employee, and shall dismiss the complaint or any portion thereof

if the defects listed in Section 1915(e)(2)(B) are identified. Under both statutes, this initial review

of whether the complaint states a claim upon which relief may be granted asks whether it contains

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face,”

such that it would survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Hill

v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Applying this standard, the Court must view the complaint in the light most

favorable to Plaintiff and, again, must take all well-pleaded factual allegations as true. Tackett v.

M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

F.3d 461, 466 (6th Cir. 2009) (citations omitted)). Furthermore, pro se pleadings must be liberally

construed and “held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However,

pro se litigants are not exempt from the requirements of the Federal Rules of Civil Procedure,

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989), nor can the Court “create a claim which [a



                                                   2
plaintiff] has not spelled out in his pleading.” Brown v. Matauszak, 415 F. App’x 608, 613 (6th

Cir. 2011) (quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975)).

II. SECTION 1983 STANDARD

       Plaintiff seeks to vindicate alleged violations of his federal constitutional rights under 42

U.S.C. § 1983. Section 1983 creates a cause of action against any person who, acting under color

of state law, deprives an individual of any right, privilege or immunity secured by the Constitution

or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir. 2012). Thus, to state a

Section 1983 claim, Plaintiff must allege two elements: (1) a deprivation of rights secured by the

Constitution or laws of the United States, and (2) that the deprivation was caused by a person

acting under color of state law. Carl v. Muskegon Cty., 763 F.3d 592, 595 (6th Cir. 2014).

III. ALLEGATIONS AND CLAIMS

       Plaintiff claims that the Defendant, Correctional Officer Daniel Knight, was deliberately

indifferent to Plaintiff’s safety in violation of his Eighth Amendment rights. (Doc. No. 1 at 6.) He

succinctly states the facts in support of this claim, as follows:

       As Oliver was working at his regular job in the prison kitchen on 13 May 2018, a
       huge gang-affiliated inmate approached him and accused him in a loud voice of
       stealing some items which the inmate had stashed to steal himself and ordered
       Oliver “to get out of his chow hall.” When Oliver denied the false accusation, the
       inmate placed his arms around Oliver’s neck putting Oliver into a choke-hold, lifted
       Oliver upwards until his feet no longer touched the floor rendering Oliver’s ability
       to escape harm impossible and causing Oliver to lose consciousness. After Oliver
       had lost consciousness, the inmate dropped Oliver causing him to strike his head
       on a metal table. Oliver suffered blunt impact head trauma and was life-flighted to
       an emergency hospital where he remained hospitalized, in protracted
       unconsciousness, for over two weeks. He spent several days in intensive care and
       in the trauma unit.

       Throughout this incident, Officer Knight was standing nearby, in very close
       proximity, heard hostile threats to Oliver’s safety, had foreknowledge of the
       inmate’s gang-affiliation, propensity for assaultive behavior, and prior misconduct
       violations, but, he did not intervene and stop the assaultive behavior of the hostile
       inmate. Instead of undertaking corrective action, he simply stood by and watched

                                                   3
         the unprovoked assault take place even when he had more than sufficient time to
         act to prevent it.

(Id. at 8–9.) Plaintiff sues Defendant in his individual capacity, seeking an award of compensatory

damages. (Id. at 7.)

IV. ANALYSIS

         The Supreme Court has held that “the unnecessary and wanton infliction of pain . . .

constitutes cruel and unusual punishment forbidden by the Eighth Amendment.” Hudson v.

McMillian, 503 U.S. 1, 5 (1992) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)). An Eighth

Amendment violation may occur when prison guards fail to protect one inmate from an attack by

another inmate. See Walker v. Norris, 917 F.2d 1449, 1453 (6th Cir. 1990). However, “not all

injuries suffered by an inmate at the hands of another prisoner result in constitutional liability for

prison officials under the Eighth Amendment.” Wilson v. Yaklich, 148 F.3d 596, 600 (6th Cir.

1998).

         To establish an Eighth Amendment claim that a prison official failed to protect an inmate,

the inmate must show that the official was deliberately indifferent “to a substantial risk of serious

harm” to the inmate. Farmer v. Brennan, 511 U.S. 825, 828 (1994); Greene v. Bowles, 361 F.3d

290, 294 (6th Cir. 2004). To meet this standard, the inmate must show “that the official was

subjectively aware of the risk” and “disregard[ed] that risk by failing to take reasonable measures

to abate it.” Greene, 361 F.3d at 294 (quoting Farmer, 511 U.S. at 847). “The Sixth Circuit has

held that where an officer provides an opportunity for attack and does nothing or stands idly by

while an attack takes place without intervening, he violates the attacked prisoner’s constitutional

rights.” Brazelton v. Coffee Cty., No. 4:17-cv-00036, 2018 WL 3999822, at *3 (E.D. Tenn. Aug.

21, 2018) (citing Carico v. Benton, Ireland, and Stovall, 68 F. App’x 632, 639 (6th Cir. 2003)).

See also Blake v. Israel Sexton, Sergeant, New York City Police Dep’t, No. 12 CIV. 7245 (ER),

                                                  4
2016 WL 1241525, at *5 (S.D.N.Y. Mar. 24, 2016) (allowing deliberate indifference claim to

proceed “where defendants are alleged to have failed to intervene to stop an attack they have

actually witnessed”); see generally Davidson v. Cannon, 474 U.S. 344, 348 (1986) (affirming

dismissal of claim that prison officials were negligent in failing to protect inmate from attack by

fellow inmate, which is “quite different” from claim that “officials simply stood by and permitted

the attack to proceed”).

        Here, Plaintiff describes the attack as “unprovoked,” and does not allege that Defendant

did anything to facilitate the encounter between Plaintiff and his assailant. (Doc. No. 1 at 9.)

However, Plaintiff alleges that Defendant was in the kitchen, “in close proximity” to the encounter;

that he heard the other inmate threaten Plaintiff; that he “observed the inmate place his hands

around [Plaintiff]’s neck putting [Plaintiff] into a choke-hold, and lifting [Plaintiff] upwards until

his feet no longer touched the floor”; and that he simply “stood by” during the time it took for

Plaintiff to be choked into unconsciousness. (Id.) Plaintiff specifically alleges that his choking by

the other inmate “lasted long enough for [Defendant] to both perceive what was going on and

intercede to stop it,” but that Defendant nevertheless failed to intercede. (Id.) Presuming these

allegations true as the Court must at this initial stage, they are sufficient to state a colorable Eighth

Amendment claim for failure to protect.

                                           CONCLUSION

        For these reasons, the Court finds that Plaintiff has stated a nonfrivolous claim and will be

allowed to proceed against Defendant.

        An appropriate Order will enter.


                                                        ____________________________________
                                                        ELI RICHARDSON
                                                        UNITED STATES DISTRICT JUDGE

                                                   5
